MEMORANDUM **
Edward R. Whittington appeals pro se from the district court’s summary judgment in his 42 U.S.C. § 1983 action challenging his conditions of confinement at King County Jail. We have jurisdiction pursuant to 28 U.S.C. § 1291. Our review is de novo. Hutchinson v. United States, 838 F.2d 390, 392 (9th Cir.1988). We affirm.
Whittington failed to raise a genuine issue of material fact as to whether unsanitary conditions in the jail caused the staph infections he contracted. See Van Ort v. Estate of Stanewich, 92 F.3d 831, 837 (9th Cir.1996) (the policy or custom must be the proximate cause of the section 1983 injury).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.